Citation Nr: 0102604	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  96-44 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for the service 
connected residuals of torn muscle fibers of the right 
pectoralis minor and biceps muscles.

2.  Entitlement to an evaluation in excess of 10 percent for 
the service connected chronic sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1992 to July 1995.

This appeal arises from a May 1996 rating decision of the 
Atlanta, Georgia Regional Office (RO) which granted service 
connection for residuals of torn muscle fibers of the right 
pectoralis minor muscle and assigned a noncompensable 
evaluation.  By rating decision in July 1997, the grant of 
service connection was expanded to include residuals of torn 
muscle fibers of the right biceps muscle.  Service connection 
was also awarded for sinusitis.  

In regard to the claim for a higher evaluations for the 
service connected right pectoralis minor and biceps muscles 
and sinusitis, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that unlike claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
based on the facts found may be assigned following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, as the May 1996 and July 
1997 rating actions were the initial grants of service 
connection for the service connected muscle injuries and 
sinusitis, the Board will consider whether staged ratings 
should be assigned for the disabilities at issue.  In this 
way, the Court's holding in Fenderson will be addressed in 
the adjudication of the veteran's appeal for higher 
evaluations.

The veteran testified before the undersigned member of the 
Board at a November 2000 Travel Board hearing.


FINDINGS OF FACT

1.  The veteran manifests no more than slight injury of the 
right pectoralis minor and biceps muscles.

2.  The veteran's chronic respiratory disease is manifested 
by no more than 3 incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment.  Nasal 
surgery has not been performed for chronic sinusitis.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for the service connected residuals of torn muscle 
fibers of the right pectoralis minor and biceps muscles have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321, Part 4 to include 4.1, 4.2, 4.7, 4.10, Diagnostic 
Codes 5201, 5302, 5305 (2000).

2.  The criteria for the assignment of a 30 percent 
evaluation for the service connected chronic sinusitis have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321, 
Part 4 to include 4.1, 4.2, 4.7, 4.10, Diagnostic Code 6514 
(as in effect from October 5, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

The service medical records show that the veteran was seen at 
the end of June 1994 complaining of a pulled chest muscle 
that was injured while lifting weights the day before.  There 
was dull pain with movement.  The assessment was a torn right 
pectoralis minor muscle.  

A private medical record from July 1994 shows that the 
veteran was seeking a second opinion.  He reported the sudden 
onset of right upper arm and right lateral chest region pain 
while lifting weights.  On examination, there was slight 
ecchymosis over the right upper outer pectoral muscle.  There 
was marked ecchymosis present on the upper end of the biceps 
muscle.  There was tenderness to palpation.  There appeared 
to be some slight weakness on extension of the arm.  The 
impression was torn muscle fibers of the pectoralis minor and 
right biceps muscle.

An August 1994 service medical notation shows that the 
veteran reported improvement of the torn chest muscle.  The 
assessment was a torn pectoralis minor muscle.  

On VA examination in December 1995, the veteran reported 
experiencing some discomfort in the right chest area whenever 
he performed certain physical activities.  On examination, 
there was some post nasal discharge.  No mucosal lesions were 
noted.  There was slight asymmetry of the right biceps muscle 
at the level of the bicipital tendon.  There was no actual 
tear of the long head of the bicipital tendon.  This was just 
a slight muscle tear.  There was a tender pectoralis minor 
muscle on the right side at its insertion.  There appeared to 
be some bunching of the musculature at that point.  This was 
consistent with a partial tear of the pectoralis minor 
muscle.  No other musculoskeletal abnormalities were noted.  
There was normal range of motion of the shoulders through all 
physiological arcs.  Shoulder forward elevation was to 180 
degrees bilaterally; bilateral abduction was to 180 degrees; 
and bilateral internal and external rotation of the shoulders 
was to 90 degrees.  X-rays of the chest were normal.  The 
diagnoses included chronic rhinitis with postnasal discharge 
and morning cough; status post mildly symptomatic partial 
tear of the right pectoralis minor muscle; and status partial 
tear of the right biceps muscle.  

A December 1995 private treatment record shows that the 
veteran complained of chronic recurrent head congestion with 
fullness of the throat and an associated cough with yellowish 
type material over the last 3 months.  At times, there were 
headaches over the frontal sinus area.  There were no other 
associated symptoms.  The impression was sinusitis.  
Medication to include antibiotics were administered.

By rating action in May 1996, service connection was awarded 
for residuals of a tear of the right pectoralis minor muscle 
and a noncompensable evaluation was assigned under diagnostic 
code (DC) 5302.

An August 1996 statement from E. Allan Atwell, M.D., 
indicates that the veteran had some problems performing some 
activities although most of the activities he could do with 
his arm at waist level.  His big problem would be trying to 
stabilize his shoulder girdle to use the upper arm at chest 
level or higher.  

The veteran testified in December 1996 that the right 
pectoralis muscle tear had never healed-up completely; that 
he did not take medication for pain; that the pain was sharp 
and severe; that he did not take any treatment or therapy for 
the muscle injury; that the muscle would hurt when he put 
strain on it in a certain position; that he did not have 
constant pain; that he worked as a machine adjuster; that in 
the past one and one half years he had suffered a couple of 
"pretty good sized" sinusitis attacks with sinus pain which 
required antibiotics; and that he had a really bad sinusitis 
attack once a year (T-13).

On VA examination in February 1997, the veteran reportedly 
had good range of motion of the right major extremity.  He 
also reported episodes of flare-ups where he tended to 
fatigue in the right shoulder with some sharp lancinating 
pain which limited his shoulder mobility.  Repetitive 
movements seemed to cause more of a problem when he would 
sense a weakness or fatigue in the right shoulder.  He 
recently had some therapy for chronic sinusitis but he was 
trying to deal with the fact that he probably smoked more 
then he thought.  He had primarily frontal type 
symptomatology.  Recent treatment included an antibiotic for 
purulent tonsillitis.  Examination of the shoulders showed 
asymmetry.  No specific point of tenderness was noted.  There 
was a stretch mark or striae of the axillary measuring 5 
inches in length with a two inch limb.  Right shoulder range 
of motion included forward flexion to 180 degrees, abduction 
to 180 degrees and internal and external rotation of 90 
degrees.  There was no tenderness of the biceps groove, 
rotator cuff, deltoid or supraspinatus.  Circumducting the 
right humeral head dependent in the glenoid produced no joint 
click or joint dyscongruity or crepitus.  X-rays of the right 
shoulder and sinuses were normal.  The diagnoses were 
residuum of torn pectoralis minor and right biceps 
symptomatic as recorded; recurrent episodes of sharp 
lancinating pain with full range of motion of the right 
shoulder; and residuals of chronic sinusitis with secondary 
postnasal discharge. 

A private treatment notation from December 1996 shows that 
the veteran had chronic sinusitis, nasal congestion, pressure 
and pain.  The assessment was chronic sinusitis.  A 2 week 
treatment period with an antibiotic was administered.  In 
January 1997, the veteran continued to suffer from 
congestion, postnasal drip and cough.  The assessment was 
chronic sinusitis.  A change in medication was prescribed.  

By rating decision in July 1997, service connection was 
awarded for chronic sinusitis and a 10 percent evaluation was 
assigned under DC 6513.  The muscle injury grant of service 
connection was amended to include the right biceps.

A September 1997 statement from Dr. Atwell indicates that the 
veteran underwent a Lido test of the upper extremities in 
that month.  There were fairly significant reductions in 
strength testing primarily of the pectoralis muscles which 
had only 83 percent of contra-lateral strength at 60 degrees 
per seconds; 68 percent at 150 degrees per second; 84 percent 
at 240 degrees per second and 79 percent at 400 degrees per 
second.  There was a very low co-efficient of variation which 
strongly supported the fact that this was an accurate test of 
the veteran's ability.

A September 1997 statement from Byron Littlefield, D.O., 
indicates that he had first seen the veteran in February 1997 
when he complained of a stuffy nose, thick purulent 
rhinorrhea, post nasal drip and a history of chronic 
sinusitis.  He was treated with antibiotics.  He was seen 
again in March and August 1997.  On examination, there was 
tenderness to percussion of the frontal sinuses, bluish 
discoloration of the turbinates, post nasal drip and large 
tonsils.  He was treated with antibiotics.  Several weeks 
later the veteran was not doing any better.  He was treated 
with another antibiotic.  When seen again in early September, 
he still had severe sinus symptoms.  He complained of post 
nasal drip and was coughing up sputum.  Antibiotics were 
continued.  Dr. Littlefield noted that the veteran suffered 
from recurrent episodes of acute sinusitis superimposed on 
chronic sinusitis which required prolonged antibiotic 
treatment.  Treatment records were received from Dr. 
Littlefield which corroborate the fact that Dr. Littlefield 
treated the veteran in February, August and September 1997 
for sinusitis with antibiotics.  

Received in February 1999 were treatment notations from Dr. 
Atwell.  In July 1996, the veteran was seen for a torn 
pectoralis muscle.  In August 1997, the veteran reported 
having good strength with some dysfunction.  There was no 
instability.  On examination, there appeared to be a defect 
in the pectoralis.  No strength difference was detected.  A 
Lido test was recommended.  

On VA fee basis examination in February 1999, it was noted 
that there had been no bone, nerve or blood vessel damage 
resulting from the torn muscle in service.  Current symptoms 
dealt with loss of strength of the right upper arm.  He also 
would get sharp pain with certain movement of the right hand.  
Episodic symptoms could occur with sudden usage of right 
upper extremity.  Symptoms were alleviated with stopping the 
activity and resting.  He felt that symptoms may limit his 
use of the right hand.  He did not have any difficulty moving 
the joints.  He reported being limited by muscle fatigue.  
Chronic sinusitis included a thick yellow discharge from the 
nose.  He also had allergy attacks.  He complained of 
constant post nasal drip.  There was pain of the left and 
right forehead and right cheek close to the nose.  He also 
would get headaches which could last for hours which were 
described as being horrible.  He did not have shortness of 
breath.  He was not on oxygen.  He occasionally was 
prescribed antibiotics for episodes of sinusitis.  

On examination, there was no evidence of nasal obstruction.  
There was involvement of the frontal sinus with tenderness 
but there was no permanent discharge or crusting.  The 
veteran was right handed.  There had been tendon damage of 
the pectoralis minor muscle.  There was no bone or joint 
damage.  There was no muscle herniation.  The muscles 
involved were the flexors of the elbow.  Inspection of the 
anterior aspect of the shoulder joint and upper arm showed a 
normal fullness on active flexion of the elbow on the left 
side.  There was a defect on the right side.  Palpation of 
the areas of the biceps showed that there was no contraction 
of the short head of the biceps.  The long head of the biceps 
could be easily palpated.  No contraction could be palpated 
in the area of the pectoralis minor.  There was no swelling, 
redness or inflammation of the right shoulder joint.   Range 
of motion of the right shoulder included flexion to 180 
degrees, abduction to 180 degrees, and internal and external 
rotation to 90 degrees.  There was no pain or ankylosis.  
Examination of the right elbow joint showed no swelling, 
redness or tenderness.  Range of motion included dorsiflexion 
to 70 degrees, palmar flexion to 80 degrees, radial deviation 
of 20 degrees and ulnar deviation of 45 degrees.  There was 
no pain or ankylosis.  X-rays of the right shoulder, chest 
and sinuses were within normal limits.  The diagnoses were 
torn fibers of the pectoralis minor and biceps muscles on the 
right and sinusitis.

The veteran testified in January 2000 that even though he did 
not have supporting paperwork, that month after month his 
primary care physician would prescribe 8 to 10 refills of 
antibiotics and that he did not always go back to the 
physician every time he had a sinus infection; that he took 
medication for headaches once or twice a week; and that the 
postnasal drainage was constant.

A February 2000 statement from Dr. Littlefield shows that the 
veteran had sinusitis, a stuffy nose, thick purulent 
rhinorrhea and postnasal drip.  Since September 1997, he had 
seen the veteran in October 1998, October 1999, December 
1999, and January 2000.  The veteran took Claritin and a 
nasal spray daily.  He frequently required long courses of 
antibiotics for chronic sinusitis.  

A February 2000 private treatment notation shows that the 
veteran had been referred by Dr. Littlefield for frequent 
sinusitis with constant drainage and headaches year round  
since 1992.  No seasonal nature was noted relative to 
symptoms.  There were frontal type headaches every other day.  
In March 2000, symptoms were unchanged.  The assessment was 
chronic right ethmoid sinusitis and chronic chemical 
rhinitis.  Claritin D and Flonase were to be continued daily.  

A November 2000 statement from McCoy Moretz, M.D., indicates 
that the veteran had been a patient for 10 months  He had 
chronic rhinitis which was complicated by headaches.  He had 
some mild improvement with medication, but he had shown 
evidence of chronic sinus infection that would eventually 
require surgery.  

In a December 2000 statement, Dr. Littlefield indicated that 
he had seen the veteran in February and September 2000.  He 
used Allegra D daily along with Rhinocort nasal spray.  He 
used Astelin as needed.  He also frequently required long 
courses of antibiotics.  

The veteran testified in November 2000 that he did not have 
trouble doing a lot of "heavy stuff" but that certain 
little activities would produce a shocking muscle pain which 
would ease off in a few minutes; that symptoms had stayed 
about the same; that he had been told that the pain was due 
to scar tissue; that there was no numbness or tingling; that 
he could perform fine movements; that testing had showed that 
he had lost strength in the affected muscles; that he would 
be on antibiotics on and off (the last time several months 
before); and that his physician would write several 
prescriptions for him at once.


II. Higher evaluation for sinusitis

By rating decision in July 1997, service connection for 
sinusitis was granted and a 10 percent evaluation was 
assigned under Diagnostic Code 6513, effective from July 
1995.  The Board notes that the rating criteria applicable to 
this Diagnostic Code has recently been revised.

Effective October 7, 1996 as printed in the Federal Register: 
September 5, 1996 (Volume 61, Number 173) the general rating 
criteria for sinusitis (Diagnostic Codes 6510 through 6514) 
are as follows: a noncompensable evaluation is warranted when 
sinusitis is detected by X-ray only; a 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; a 30 percent rating 
is warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; a 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

The rating criteria used prior to October 7, 1996 under 38 
C.F.R. § 4.97, Diagnostic Code 6513, provided that chronic 
maxillary sinusitis with X-ray manifestations only, and with 
symptoms either mild or only occasional, warrants a 
noncompensable evaluation.  When moderate, with discharge or 
crusting or scabbing and infrequent headaches, a 10 percent 
evaluation is warranted.  Severe disability, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence warrants 
a 30 percent evaluation; and postoperative, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations 
warrants a 50 percent evaluation.

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
will therefore evaluate the merits of the veteran's claim 
under both the new and old rating criteria.  The Board finds 
that the new rating criteria are more favorable to the 
veteran.

Under the new criteria a 30 percent evaluation is warranted 
when there are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment.  The medical record shows that the 
veteran suffers from chronic sinusitis.  Antibiotics were 
administered in December 1996, January 1997 and February 
1997.  He was treated again in August and September 1997 with 
antibiotics.  He was also treated with antibiotics in 1998, 
although the actual treatment notations are not of record.  
From October to December 1999 and in January and March 2000, 
the veteran was administered antibiotics.  The last 
administration of record was in September 2000.  

It is significant that the veteran's treating physicians have 
characterized the veteran's respiratory disability as 
frequently requiring long courses of antibiotics.  Moreover, 
the veteran testified in January 2000 that he did not have 
paper work to reflect an office visit with a physician every 
time that he suffered from sinusitis as physicians would 
write him prescriptions for antibiotics with multiple refills 
so that he did not have to return to the physician each time 
he had an infection.  This testimony rings credible in light 
of the type of chronic sinusitis at issue.  Accordingly, the 
Board finds that the level of disability relating to the 
veteran's chronic sinusitis more nearly approximates the 
criteria for the assignment of a 30 percent evaluation under 
the new rating criteria for 3 or more incapacitating episodes 
of sinusitis per year requiring prolonged antibiotic 
treatment.  See 38 C.F.R. § 4.7. 

On the other hand, the evidence does not support the 
assignment of a 50 percent evaluation under either the old 
nor new rating criteria.  Under the new criteria, there is no 
evidence that the veteran has undergone radical surgery or 
repeated surgeries as would be necessary for a 50 percent 
evaluation.  Under the old criteria, there is no evidence of 
postoperative radical surgery with chronic osteomyelitis as 
required for the assignment of a 50 percent evaluation.

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected sinusitis, but 
finds that at no time since he filed this claim has the 
service-connected sinusitis been more than 30 percent 
disabling. Fenderson, supra. 


III.  Higher evaluation for muscle groups 2 and 5.

By rating action in May 1996, service connection was awarded 
for residuals of a tear of the right pectoralis minor and a 
noncompensable evaluation was assigned under DC 5302.  The 
noncompensable rating has remained in effect since that time.  
The grant of service connected was expanded to include the 
right biceps muscle by rating decision in July 1997.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  These regulations include, 
but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.  Also, 
38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet.App. at 594.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45 
(2000).

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4, was amended.  Effective 
July 3, 1997, VA amended the schedular criteria for 
evaluating muscle injuries set forth in 38 C.F.R. §§ 4.55, 
4.56, 4.69, 4.73 (1996).  See Fed. Reg. 30235-30240 (1997).  
The regulatory changes concerning muscle injuries include the 
deletion of 38 C.F.R. §§ 4.47 through 4.54 and 38 C.F.R. § 
4.72.  The definitions of what constitutes a moderate, 
moderately severe or severe wound were modified to exclude 
the adjectives describing the amount of loss of deep fascia 
and muscle substance.

After review of the regulatory changes, the Board concludes 
that the regulatory changes pertinent to this claim are 
nonsubstantive in nature.  Given the nonsubstantive nature of 
the regulatory changes, the Board finds that the veteran will 
not be prejudiced by consideration of the claim decided 
herein, and remand of the claim is therefore unnecessary.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

For VA rating purposes, 38 C.F.R. § 4.56(c) provides that the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  The 
regulation further provides that disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.

Rating Muscle Injuries From July 3, 1997

The classification of muscle damage is essentially the same 
under both the new and the old rating criteria.

Moderate disability of muscles:

(i) Type of injury. Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.

(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

Moderately severe disability of muscles

(i) Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

Severe disability of muscles

(i) Type of injury. Through and through or deep penetrating 
wound due to high- velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.

Rating Muscle Injuries Prior to July 3, 1997

The regulations pertaining to the veteran's service-connected 
muscle injury under DC 5302, in effect prior to July 3, 1997, 
are as follows:

Group II.  Extrinsic muscles of shoulder girdle (1) 
Pectoralis major II (costosternal); (2) Latissimus dorsi and 
teres major; (3) pectoralis minor; (4) rhomboid.  (Function: 
Depression of arm from vertical overhead to hanging at side, 
(1, 2); downward rotators of scapula, (3, 4); (teres major 
although technically an intrinsic muscle is included with 
latissimus dorsi); 1 and 2 act with Group III in forward and 
backward swing of the arm.) 

Dominant	Nondominant  
Severe................................ 40 30  
Moderately Severe............. 30 20  
Moderate............................. 20 20
Slight................................... 0 0

The revised rating criteria for DC 5302 from July 3, 1997 are 
as follows:

Group II.  Function: Depression of arm from vertical overhead 
to hanging at side (1, 2); downward rotation of scapula (3, 
4); 1 and 2 act with Group III in forward and backward swing 
of arm. Extrinsic muscles of shoulder girdle: (1) Pectoralis 
major II (costosternal); (2) latissimus dorsi and teres major 
(teres major, although technically an intrinsic muscle, is 
included with latissimus dorsi); (3) pectoralis minor; (4) 
rhomboid. 

Dominant	Nondominant  
Severe................................ 40 30  
Moderately Severe............. 30 20  
Moderate............................. 20 20
Slight................................... 0 0

Under the previous and amended criteria for Diagnostic Code 
5305, which pertains to Muscle Group V, including the biceps, 
brachialis, and brachioradialis, and which affect elbow 
supination and flexion of the elbow, a noncompensable 
evaluation is provided for slight muscle injury of the minor 
upper extremity. A 10 percent evaluation is provided for 
moderate muscle injury. 

Applicable Criteria for Rating Motion Limitations of the 
Shoulder:

The rating criteria for an evaluation based on limitation of 
motion of the arm under 38 C.F.R. Part 4, Diagnostic Code 
5201 are as follows:

Major Minor  To 25° from 
side............................................... 
40............. 30  Midway between side and shoulder 
level........... 30............. 20  
At shoulder 
level............................................... 
20............. 20

Normal range of motion of the shoulder on forward elevation 
(flexion) is from zero degrees (arm at side) to 180 degrees 
(arm straight overhead); 90 degrees of flexion is achieved 
when the arm is parallel with the floor.  Normal abduction of 
the shoulder is from zero degrees to 180 degrees.  Normal 
internal or external rotation of the shoulder is from zero 
degrees to 90 degrees. 38 C.F.R. § 4.71, Plate I.

Service connection is in effect for muscle injury involving 
both the pectoralis minor (muscle group II) and the biceps 
(muscle group 5).  Both muscle groups 2 and 5 are in the same 
anatomical group under both the old and new rating criteria.  
See 38 C.F.R. § 4.55.  The injury to the pectoralis minor and 
the biceps muscles more nearly approximates slight injury 
under both the old and new rating criteria.  The service 
medical records show that there was a simple injury, without 
debridement or infection, with a brief period of treatment 
before the veteran returned to duty with the injuries healed 
and good functional results.  The record does not show 
constant complaints of one or more of the cardinal symptoms 
of muscle injury although the veteran has currently reported 
episodes of pain.  Lido testing in 1997 showed decreased 
strength, primarily of the pectoralis muscles.  

Under the old criteria, the rating for the major group (the 
veteran is right handed) will be elevated from moderate to 
moderately severe, or from moderately severe to severe 
according to the aggregate impairment of function of the 
extremity.  Thus, the slight injury of both muscle groups 2 
and 5 would not be elevated under the old rating criteria.  
Similarly, the two noncompensable ratings for slight injury 
to muscle groups 2 and 5 would not be elevated under the new 
criteria.  Thus, the service connected injury of muscle 
groups 2 and 5 remains noncompensably disabling.  

Moreover, the veteran does not demonstrate a compensable 
degree of limitation of motion of either the elbow or 
shoulder as examinations have revealed.  On examination in 
February 1999, flexion and abduction of the right shoulder 
were to 180 degrees and internal and external rotation were 
to 90 degrees.  These range of motion findings are within 
normal limits when compared to the standardized description 
of joint motion measurements in Plate I of 38 C.F.R. § 4.71.  
Range of motion of the right elbow was also within normal 
limits.  

The Board must also consider the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Court held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

A compensable evaluation is also not warranted under DeLuca 
in this case.  Although the veteran reports occasional 
episodes of severe pain of the involved muscles, range of 
motion of the right shoulder and elbow were within normal 
limits without evidence of pain on movement during 
examinations in 1997 and 1999.  It is noted that the veteran 
has complained, at times, of muscle fatigue or weakness; 
however, such symptoms have been accounted for as part of the 
rating assigned for slight muscle injury under DC's 5302 and 
5305.  Furthermore, there is no evidence of painful range of 
motion of the shoulder or elbow joints that would equate to 
limitation of movement of the arm at shoulder level or a 
compensable limitation of movement of the elbow.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the assignment of a compensable 
evaluation for the service connected injuries to muscle 
groups 2 and 5.

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected injury to 
muscle groups 2 and 5, but finds that at no time since he 
filed this claim have the service-connected muscle injuries 
been more noncompensably disabling.  Fenderson, supra. 

In exceptional cases, where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Second, the Board finds no evidence 
of an exceptional disability picture in this case.  The 
record shows that the veteran has not recently been 
hospitalized, nor has there been marked interference with 
employment due to his service connected disabilities.  
Accordingly, the Board concludes that extraschedular 
consideration 

under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to a compensable evaluation for the service 
connected residuals of torn muscle fibers of the right 
pectoralis minor and biceps muscles is denied.

Entitlement to a 30 percent evaluation for chronic sinusitis 
is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

